*1013We affirm. Regarding the 2008 claim, claimant was required to file her request to use the alternate quarter wages within 10 days of the date that the monetary benefit determination was mailed to her, which in this case occurred on April 7, 2008 (see Labor Law § 527 [2] [b] [i]; Matter of Carrington [Commissioner of Labor], 61 AD3d 1193 [2009]). As she did not submit her request until July 6, 2009, the Board’s finding that the request was untimely is supported by substantial evidence (see Matter of Carrington [Commissioner of Labor], 61 AD3d at 1193; Matter of Saluk [Commissioner of Labor], 8 AD3d 923, 924 [2004]). Turning to the 2009 claim, claimant’s base period was properly established as being from January 1, 2008 to December 31, 2008 (see Labor Law § 520 [1]). Accordingly, the Board correctly concluded that claimant’s earnings from October 2007 to December 2007 do not constitute earnings within the appropriate base period (see Labor Law § 527; Matter of Paterson [Commissioner of Labor], 14 AD3d 751, 753 [2005]).
Spain, J.E, Rose, Lahtinen, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.